Title: From Thomas Jefferson to John Laval, 11 February 1824
From: Jefferson, Thomas
To: Laval, John


Dear Sir
Monticello
Feb. 11. 24.
Your’s of the 5th is just recieved & I now inclose you 10.D. to cover the balance of 6D.25 the surplus to remain on account between us. you have obliged me much by writing to England for the books. I would not chuse to recieve Mds Campon in English, but whenever you can get a French copy I will thank you for it. I shall be glad if you can send me Delaplace’s Exposition du Systeme du Monde in either French or English, but French of preference. it is in 2.v.8vo send by separate mails. I salute you with esteem & respectTh: Jefferson